Citation Nr: 0922783	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran had active military service from May 1971 to 
March 1974.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 2005 rating decision in which the RO, 
inter alia, granted service connection and assigned an 
initial 0 percent rating for bilateral hearing loss, 
effective August 4, 2005.  The Veteran filed a Notice of 
Disagreement (NOD) with the assigned rating in February 2006.  
A statement of the case (SOC) was issued in August 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2006.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  However, in 
correspondence received in February 2007, the Veteran 
cancelled his hearing request.


FINDINGS OF FACT

1.  All notifications and development actions needed to 
fairly adjudicate the matter on appeal have been 
accomplished.

2.  Since the August 4, 2005,  effective date of the grant of 
service connection, audiometric testing has revealed no worse 
than Level VIII hearing in the right ear and Level I hearing 
in the left ear.

3.  The Veteran's bilateral hearing loss has not been shown 
to result in marked interference with employment or frequent 
hospitalization, or to otherwise present so exceptional or 
unusual a disability picture as to render impractical the 
application of the regular schedular standards for rating the 
disability.


CONCLUSION OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the record reflects various pre-rating 
letters pertaining to the claim for service connection.  
After the RO's grant of service connection, and the Veteran's 
disagreement with the initial  rating assigned, the Veteran 
was not provided with proper VCAA notice specific  to his 
claim for a higher rating.  However, the Board  that the lack 
of such notice is not shown to prejudice the Veteran, in 
part, given the notice that has been provided.   

In this regard, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
December 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the August 2005 
letter.  In a March 2006 post-rating letter, the RO provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  This information was again provided to 
the Veteran in a May 2008 letter, which also included the 
pertinent rating criteria for evaluating hearing loss (which 
were previously provided in the August 2006 SOC).

After issuance of the August 2005, March 2006, and May 2008 
letters, and opportunity for the Veteran to respond, the June 
2008 supplemental SOC (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

Moreover,, the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence needed  to support  his claim for a higher rating.  
In this regard, in correspondence received in March 2009, the 
Veteran's representative stated that the Veteran sought an  
increased rating for service connected  bilateral hearing 
loss based on his contention that the current rating is not 
commensurate with the severity of the condition.  This 
statement demonstrates an awareness of what is necessary to 
support the e the claim; hence the Board finds that any 
omission in notice provided is harmless because actual 
knowledge of what the evidence must show to support  the 
claim for higher rating is shown.  See Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Veg. 
App. 112 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of November 2005 
and August 2007 VA audiological evaluations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran and by his 
representative, on his behalf, .  The Board also finds that 
no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per seconds.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz (Hz)) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).
Where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the pertinent evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a  compensable rating for the Veteran's bilateral hearing 
loss have not been met at any time since the August 4, 2005, 
effective date of the grant of service connection.  

The Veteran was afforded a VA audiological evaluation in 
November 2005.  The report of audiological testing reveals 
that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
70
70
70
90
105+
LEFT
30
30
30
40
60

The pure tone threshold average was 84+ decibels in the right 
ear and 40 decibels in the left ear.  Speech recognition 
testing revealed speech recognition ability of 100 percent in 
each ear.

The summary of audiological test results was moderately 
severe to profound mixed hearing loss in the right ear and 
mild to moderately severe mixed hearing loss in the left ear.  
After an ear examination the same day as the November 2005 
audiological evaluation, a physician noted that, "The 
Veteran's current employment, social, and daily activity 
functioning should not be adversely effected by the 
disabilities which I am evaluating at the present time."

The Veteran was afforded a second VA audiological evaluation 
in August 2007. Audiometry revealed that Since the August 4, 
2005,  effective date of the grant of service connection, 
pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
70
70
65
90
105+
LEFT
30
30
25
45
55

The pure tone threshold average was 83+ decibels in the right 
ear and 39 decibels in the left ear.  Speech recognition 
testing revealed speech recognition ability of 96 percent in 
the right ear and 100 percent in the left ear.

The summary of audiological test results was moderately-
severe to profound mixed hearing loss in the right ear and 
mild to moderate possible mixed hearing loss in the left ear.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, both the 
November 2005 and the August 2007 evaluations reveal Level 
III hearing in the right ear and Level I hearing in the left 
ear, based on application of the reported findings to Table 
VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The results of both the November 2005 and the August 2007 
audiological evaluations reveal exceptional patterns of 
hearing loss in the right ear, as the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more.  Application of these 
findings to Table VIA reveals Level VIII hearing loss for the 
right ear based on the November 2005 evaluation and Level VII 
based on the August 2007 evaluation.  38 C.F.R. § 4.86(a), 
Diagnostic Code 6100.  Nonetheless, combining Level VIII or 
Level VII hearing for the right ear and Level I hearing for 
the left ear according to Table VII results in a  
noncompensable rating.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board in no way discounts the Veteran's difficulties, or 
his assertions that his bilateral hearing loss should be 
rated higher, however, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.1 (2008).

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than a 0 percent 
schedular rating for bilateral hearing loss.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the August 4, 2005 effective date of the grant of service 
connection,  the disability under consideration has reflected 
so exceptional or so unusual a picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the August 2006 SOC).

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the seconds step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. At 116.

While the Veteran maintains that he has had difficulty 
obtaining employment due to his hearing loss, the Veteran has 
not described such exceptional symptomatology associated with 
his bilateral hearing loss as would render the rating 
schedule inadequate to rate the disability.  The Veteran 
contends that he finds it hard to communicate with others, 
has difficulty hearing emergency vehicles, and experiences 
uncomfortable ringing in his ears, a condition associated 
with his service-connected tinnitus.  This is precisely the 
type of impairment contemplated by the rating schedule.  
Additionally, the November 2005 VA examiner noted that the 
Veteran's employment, social, and daily functioning activity 
should not be affected by the extent of his hearing loss 
disability.  The disability also has not been shown to 
warrant frequent periods of hospitalization, or to have 
otherwise rendered impractical the application of the regular 
schedular standards.      

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's bilateral hearing 
loss, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, and because 
there is no showing that the criteria for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis have been  met, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 
(1990).


ORDER

An initial, compensable rating for bilateral hearing loss, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


